 
Exhibit 10.1
 
 
CONTRACT FOR SALE AND PURCHASE


(Tesoro Preserve)


GINN-LA WILDERNESS LTD., LLLP
“Seller”


AND


SEABOARD HOME BUILDING, CORP.
“Buyer”


December 31, 2009
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONTRACT FOR SALE AND PURCHASE
 
This Contract For Sale and Purchase (“Contract”) is made and entered into by and
between GINN-LA WILDERNESS, LTD., LLLP (“Seller”), a Georgia limited liability
partnership and SEABOARD HOME BUILDING, CORP. (“Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Seller is the owner of the following property (hereinafter referred to
collectively as the “Property”):
 
(a)           certain real property located in the residential community
commonly known as Tesoro Preserve (the “Project”) and being located in St. Lucie
County, Florida, and being legally described in Exhibit A hereto (hereinafter
referred to as the “Real Property”), which Real Property includes, without
limitation, 82 single family residential lots and an approximately seven (7)
acre commercially zoned parcel.
 
(b)           all right, title and interest of Seller, if any, in and to any and
all strips, gores, easements, privileges, choses in action, accretions, and
other tenements, hereditaments and appurtenances of or related to the Real
Property, including without limitation, the following:  (i) rights to lands
underlying streets, roads, highways, and avenues adjacent to the Real Property,
(ii) access or other easements and rights-of-way related to or benefiting the
Real Property, (iii) riparian and littoral rights, and other water rights
related to or benefiting the Real Property, (iv) utility mains, service
laterals, hydrants, and valves servicing or available to serve the Real
Property, and (v) oil, gas, minerals, soil, flowers, shrubs, crops, trees,
timber, compacted soil, submerged lands, fill, landscaping, and other
embellishments on or appurtenant to the Real Property (hereinafter referred to
collectively as the “Appurtenances”);
 
(c)           all buildings, structures, infrastructure and improvements located
on the Real Property, (hereinafter referred to collectively as
the “Improvements”);
 
(d)           all personal property, including without limitation, all
furniture, fixtures, machinery, equipment, tools, carpeting, window treatments,
plumbing, air conditioning and heating fixtures and units, and other tangible
personal property which is or shall be located on the Real Property, which is
owned by Seller and which is used in connection with the operation, management,
maintenance or leasing of the Real Property and/or the Improvements (hereinafter
referred to collectively as the “Personal Property”);
 
(e)           all fictitious and other names, logos, trademarks, telephone
numbers, and other rights, if any, utilized by Seller in connection with the
Real Property or the Improvements, and all general intangible rights pertaining
to or accruing to the benefit of the Real Property or the Improvements,
including without limitation, all assignable and/or transferable warranties and
guaranties, service contracts, development orders, certificates of occupancy,
licenses and permits (hereinafter referred to collectively as the “Intangible
Property”);
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           all contracts and agreements held by Seller relating to the Real
Property or the Improvements which are assignable (hereinafter referred to
individually  as an “Assigned Agreement,” and collectively as the “Assigned
Agreements”);
 
(g)           all leases, rental deposits, pre-paid rents, occupancy agreements,
and licenses which currently affect any portion of the Real Property or
Improvements as of the Effective Date (as hereinafter defined), or which shall
affect any portion of the Real Property or Improvements after the Effective
Date, but prior to Closing (as hereinafter defined) (hereinafter referred to
individually as a “Lease” and collectively as the “Leases”);
 
(h)           the interest of Seller, as declarant under that certain Amended
and Restated Declaration of Covenants, Conditions and Restrictions for Tesoro
Preserve (formerly known as River Point) executed January 5, 2005, as amended
(the “Master Declaration”); and
 
(i)           all rights, benefits, privileges and obligations of Seller which
arise on or subsequent to the Closing Date in connection with the Association
[as hereinafter defined] (the “POA Rights”).
 
WHEREAS, Seller desires to sell the Property to Buyer, and Buyer desires to buy
the Property from Seller, all in accordance with the terms hereof;
 
NOW, THEREFORE, for and in consideration of the mutual promises herein set
forth, the parties hereby agrees as follows:
 
1. Purchase and Sale.
 
1.1 Conditions.  Seller and Buyer hereby agree that Seller shall sell the
Property and Buyer shall buy the Property, subject to and in accordance with the
terms and conditions hereinafter set forth.
 
1.2 Excluded Property. Notwithstanding anything to the contrary in Section 1.1,
the property, assets, rights and interests set forth in this Section 1.2 (the
“Excluded Property”) are excluded from the Property:
 
(a) Cash.  Except for deposits expressly included in Section 1.1 and subject to
the prorations and other adjustments set forth in this Contract, all cash on
hand or on deposit in any bank, operating account or other account maintained by
Seller.  All cash and assets in the accounts of the Association shall remain in
the accounts of the Association until Closing and shall not be removed by
Seller.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Third-Party Property.  Any improvements, fixtures or personal property owned
by (i) the tenant under any Leases, (ii) any governmental authority or other
person (iii) the lessor, supplier or vendor under any Assigned Agreements, (iv)
any employees or agents of Seller, or (v) the Tesoro Preserve Property Owners
Association, Inc. (the “Association”).
 
1.3 Assumed Liabilities.  At Closing, Buyer shall assume (i) all liabilities
under and with respect to the Intangible Property, the Assigned Agreements, the
Leases and the Master Declaration transferred, conveyed or assigned to Buyer to
the extent arising or accruing on or after the Closing Date, (ii) all
liabilities arising  or accruing with respect to the Property and the
Association on or after the Closing Date except those expressly retained by
Seller, (iii) subject to Seller’s express representations and warranties in
Section 10, all liabilities with respect to the condition of the Property
whether arising or accruing prior to or after the Closing, (iv) all liabilities
arising or accruing prior to the Closing to the extent Buyer has received a
credit therefor under Section 9, and (v) all liabilities otherwise expressly
assumed by Buyer or against which Buyer has indemnified Seller under any other
provision in this Agreement or the Closing Documents (collectively, the “Assumed
Liabilities”).
 
1.4 Excluded Liabilities.  Seller shall retain all liabilities with respect to
the Property other than the Assumed Liabilities (the “Excluded Liabilities”).
 
2. Deposit and Purchase Price.
 
2.1 Deposit.  Within two (2) days subsequent to the full execution of this
Contract, Purchaser shall deposit One Hundred Thousand and No/100 ($100,000.00)
Dollars as a non-refundable deposit (“Deposit”) with Morris, Manning, Martin,
LLP, 1600 Atlanta Financial Center, 3343 Peachtree Road, Atlanta, Georgia 30326
(“Escrow Agent”).  The Deposit shall be held by Escrow Agent in accordance with
the terms hereof, and at Closing (hereinafter defined) shall be credited against
the Purchase Price.  All interest earned on the Deposit or any portion thereof
shall be disbursed in the same manner as the Deposit.
 
2.2 Purchase Price.  The Purchase Price for the Property shall be Two Hundred
Fifty Thousand and No/100 ($250,000.00) Dollars.  The Purchase Price, as
adjusted by the closing prorations described in Section 9 below and as reduced
by the Deposit, shall be payable at the closing of the transaction contemplated
by this Agreement (the act of closing being hereinafter referred to as “Closing”
and the date on which Closing occurs being hereinafter referred to as the
“Closing Date”) to Seller by wire transfer of funds pursuant to wiring
instruction given to Purchaser prior to Closing.

 
2.3 Additional Consideration.  Seller and Buyer acknowledge and agree that, in
addition to the Purchase Price, the additional consideration flowing to Seller
from Buyer for Seller’s conveyance of the Property will be Buyer’s undertaking
and completion of the Development Work (as defined below).
 
 
4

--------------------------------------------------------------------------------

 
 
3. Development Work.
 
3.1 Description of Work.  In consideration of Seller’s agreement to convey the
Property, Buyer, at Buyer’s sole cost and expense, agrees that Buyer will
perform the following work and actions (collectively, the “Development Work”) in
accordance with the terms and conditions to be set forth in a development
agreement which will be entered into by Seller and Buyer at Closing (the
“Development Agreement”).
 
(a) Social Club Work.  Buyer, shall construct on that portion of the Project
more particularly identified on Exhibit B attached hereto certain improvements
which will constitute a social club for the owners and residents of the
Project.  Such improvements shall be a clubhouse, a swimming pool and two (2)
tennis courts and all utilities necessary for the operation and use of the
clubhouse, swimming pool and tennis courts (the “Social Club
Improvements”).  Seller has prepared that certain Tesoro Preserve PUD Parcel G
Site Plan dated September 6, 2006 prepared by Culpepper and Terpening, Project
04-035 and that certain Tesoro Preserve Social Clubhouse Construction Plan
prepared by Peacock + Lewis (collectively, the “Social Club Plans”) for the
Social Club Improvements.  Seller acknowledges that Buyer intends to value
engineer the Social Club Plans and to present to Seller for its review and
approval, prior to submission of the same to all governmental authority for
permitting, revised Social Club Plans, a construction schedule and a budget for
the cost of construction and completion and furnishing of the Social Club
Improvements.  Buyer shall commence construction of the Social Club Improvements
on or before twenty-four (24) months subsequent to the Closing Date, shall
diligently prosecute such construction and shall complete construction of the
Social Club Improvements on or before thirty-six (36) months subsequent to the
Closing Date.
 
(b) Infrastructure.  Buyer, on or before the dates set forth below, shall
undertake the following (the “Infrastructure Work”):
 
 
(i)
Buyer shall install the final lift of asphalt on those roads and sidewalks
located within the Project as shown in Tesoro Preserve Plat No. 5, recorded in
Plat Book 54, Pages 38 and 39 (the “Road Work”).  Such installation shall be
performed in accordance with those certain Construction Plans for Tesoro
Preserve P.U.D. Parcels G and H, prepared for The Ginn Corporation, prepared by
Culpepper and Terpening and consisting of Sheets 1 - 23.  Buyer shall commence
construction of the Road Work on or before twenty-four (24) months subsequent to
the Closing Date, shall diligently prosecute such construction and shall
complete construction of the Road Work on or before thirty-six (36) months
subsequent to the Closing Date.

 
 
(ii)
On the Closing Date, Buyer shall post with City of Port St. Lucie, Florida (the
“City”) one or more performance bonds as required by the City in substitution of
that certain performance bond, Bond No. 20BCSDZ6621 dated June 12,
2006,  Seller, as principal, Hartford Fire Insurance Company as surety and City
of Port St. Lucie, Utility Department as obligee, in the original penal sum of
$1,117,834.20 (now reduced to $66,128.40) and shall execute such agreements and
instruments as are necessary to cause the City to release Seller and any party
who has provided an indemnification or guaranty with respect to such bond, from
the performance bond posted by Seller with respect to the Infrastructure Work.

 
 
5

--------------------------------------------------------------------------------

 
 
(c) Entry Work.  Buyer shall design, construct and complete an entry gate and
landscaping on that portion of the Project more particularly identified in
Exhibit B (the “Entry Work”).  Buyer shall prepare plans and specifications, a
construction schedule and a budget for the Entry Work and, prior to submission
of the same to a governmental authority for permitting, shall submit the same to
Seller for Seller’s approval.  Buyer shall obtain all permits and post all bonds
required for the Entry Work.  Buyer shall commence construction of the Entry
Work on or before twenty-four (24) months subsequent to the Closing Date, shall
diligently prosecute such construction and shall complete construction of the
Entry Work on or before thirty-six (36) months subsequent to the Closing Date.
 
(d) Permits.  Seller has obtained the permits described in Schedule 10(e) as
“SFWMD Permits” and “Corp Permits” relating to wetlands on or with respect to
the Project.
 
SFWMD has issued a letter of non-compliance with respect to the SFWMD Permit
identified as No. 56-01506-P, Application No. 040712-15, as modified by
Application No. 020726-8; said letter  being described in Schedule 10(e) hereto.
 
At Closing, Buyer and Seller, to the extent required by SFWMD and the Corp,
shall deliver to SFWMD and/or the Corp, as appropriate, such documents and
instruments as are necessary, to transfer and assign the SFWMD Permits and the
Corp Permits to Buyer.  At Closing, Buyer shall assume all obligations and
duties of Seller under the SFWMD Permits and the Corp Permits, including,
without limitation, the obligation to correct all violations listed in the
letters of non-compliance from SFWMD and the obligation to maintain and monitor
all wetlands and upland buffer areas and preserves within the Project as
required by the SFWMD Permits and Corp Permits.  Within the time frame
established by SFWMD and/or the Corp, as applicable, but in all events on or
before three (3) years subsequent to the Closing Date, Buyer shall correct all
violations listed in the letter of non-compliance from SFWMD and shall deliver
evidence thereof to Seller (the “Wetlands Work”).  Seller has completed certain
design work necessary to correct such violations and shall assign to Buyer at
Closing the plans therefore.  Buyer, prior to submission of the same to a
governmental authority for permitting, shall provide to Seller for Seller’s
approval a budget and schedule for completion of the Wetlands Work.
 
3.2 Security.  At Closing, Buyer shall deliver to a mutually acceptable escrow
agent an amount equal to one hundred percent (100%) of the estimated costs (as
agreed upon by Seller and Buyer) for any portion of the Development Work not
completed by Closing.  Buyer, at its option, and in lieu of a cash escrow for
the Social Club Improvements, may post a letter of credit with respect to the
agreed upon estimated costs relating to the Social Club Improvements. The terms,
conditions and beneficiary for such letter of credit shall be acceptable to
Seller in its sole discretion.  The escrow and/or letter of credit (the
“Security”) posted pursuant to this Section 3.2 shall be security for the
performance of Buyer’s obligations under the Development Agreement.  Buyer shall
have the right to draw upon the Security based on standard construction draw
procedures to pay for the costs of the Development Work.  Notwithstanding the
posting of the Security, Buyer shall be responsible for all costs and expenses
for and associated with the Development Work.
 
 
6

--------------------------------------------------------------------------------

 
 
3.3 Development Agreement.  At Closing, Buyer and Seller shall execute and
deliver the Development Agreement which, among other provisions, shall more
particularly outline the Development Work as described in Section 3.1, set forth
the draw procedures for use of the Security, Buyer’s indemnification for failure
to timely complete the Development Work and for any damage caused by Buyer’s
undertaking of the Development Work and detail Seller’s rights upon failure of
Buyer to fulfill its obligations relating to the Development Work, including a
right of self-help with the right to draw upon the Security.  Buyer and Seller
shall work together in good faith to agree upon the form of the Development
Agreement and shall execute the Development Agreement at Closing.
 
3.4 HUD Filings.  Buyer acknowledges that Seller has voluntarily suspended all
registrations filed with the Department of Housing and Urban Development (“HUD”)
with respect to the Project.  Buyer shall be responsible for any and all filings
required by HUD in order to sell any or all of the Property and shall cause such
filings to be approved by HUD prior to the sale of all or any portion of the
Property.
 
3.5 Existing Lot Owners.  Buyer acknowledges that prior to the Effective Date,
Seller has closed the sale of 358 lots within the Project to third party
purchasers.  Certain portions of the Infrastructure Work are obligations of
Seller to those purchasers.  Buyer hereby indemnifies, holds harmless and agrees
to defend by counsel acceptable Seller and Buyer, Seller from any and all
claims, causes of action, suits, costs, expenses, damages and other liabilities
which arise or occur as a result of Buyer’s failure to timely complete the
Infrastructure Work, including without limitation, any claims or actions by any
existing lot owners arising from the failure to complete the Infrastructure
Work.
 
4. Investigation of Property.
 
4.1 Investigation Period.  Buyer acknowledges that it has undertaken an
investigation, review and inspection of the Property prior to the Effective Date
and hereby acknowledges that Seller shall take title to the Property in its
AS-IS, WHERE AS condition.
 
4.2 Estoppels.  On or before January 5, 2010, Buyer may deliver to Seller
written notice of any estoppel certificates which Buyer would like relating to
any Intangible Property, Assigned Agreement, Leases or the Master
Declaration.  Seller agrees to use reasonable commercial efforts to request and
obtain such estoppel certificates prior to Closing.  In the event Seller has not
obtained all of such estoppel certificates by Closing, then Buyer either shall
(i) proceed to close the transaction contemplated by this Contract, without any
further obligation of Seller relating to such estoppel certificates, or (ii)
cancel this Contract by written notice to Seller.  Upon termination of the
Contract, the Deposit and all interest thereon shall be delivered to Seller, and
thereafter neither Seller nor Buyer shall have any further rights, duties or
obligations under this Contract, except as otherwise expressly provided in this
Contract.
 
 
7

--------------------------------------------------------------------------------

 
 
5. Title Matters.
 
5.1 Conveyance of Title; Permitted Exceptions.  Seller shall convey fee simple,
marketable title to the Real Property to Buyer by special warranty deed on the
Closing Date, subject only to the following:  (i) ad valorem real estate taxes
for 2010, and subsequent years, (ii) zoning ordinances and regulations, (iii)
the Leases, (iv) the matters listed in the title policies provided to Buyer by
Seller, provided any monetary encumbrance listed therein arising by, through or
under Seller shall be satisfied by Seller on or before Closing, and (v) any
additional items that do not render title unmarketable or materially impact the
ability to use the Property as residential lots with related improvements, as
reasonably determined  by Buyer (the foregoing (i) through (v) are collectively
referred to as the “Permitted Exceptions”).  Buyer agrees to accept title to the
Real Property subject only to the Permitted Exceptions.  Marketable title shall
be determined according to the applicable Title Standards adopted by The Florida
Bar and in accordance with applicable law.
 
5.2 Evidence of Title.  Buyer shall obtain an owner’s title insurance commitment
for an ALTA Form B marketability title insurance policy (providing for delivery
of an owner’s title insurance policy to Buyer after Closing), issued by a
Florida licensed title insurance underwriter, in the full amount of the Purchase
Price, together with legible copies of all exceptions.  Buyer, at its cost, may
obtain a UCC-11 search of Seller from the Florida Secretary of State (with
copies of any documents found).  At or before Closing, any financing statements
filed with the Florida Secretary of State that affect any part of the Real
Property or Seller shall be released or terminated.  Buyer will provide Seller a
copy of Buyer’s title insurance commitment prior to Closing.
 
6. Intentionally Deleted.
 
7. Closing.
 
7.1 Closing Date.  The Closing on the sale and purchase under this Contract
shall take place on or before January 15, 2010.  Closing shall take place at the
office of the title agent if it is in the county in which the Real Property is
located, or such other location mutually agreed to by Seller and Buyer.  Closing
may also take place by escrow.
 
 
7.3 Closing Escrow.  If the parties agree to effect the Closing through an
escrow (the “Closing Escrow”), Seller and Buyer on or before the Closing Date
shall enter into a closing escrow agreement with the title agent with respect to
the Closing Escrow in form and substance reasonably acceptable to Seller, Buyer
and the title agent (the “Closing Escrow Agreement”) pursuant to which (i) all
of the documents required to be delivered by Seller and Buyer pursuant to this
Agreement (the “Closing Documents”) shall be deposited with the title agent;
(ii) the funds necessary to close this transaction to be paid by Buyer or
Seller, as appropriate, shall be deposited with the title agent, and (iii) at
Closing, the funds shall be disbursed as provided in this Contract, and the
Closing Documents shall be delivered to Seller and Buyer (as the case may be)
pursuant to the Closing Escrow Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
7.4 Seller’s Deliveries.  At the Closing, Seller shall deliver or cause to be
delivered to Buyer or deposited with the title agent in the Closing Escrow for
the benefit of Buyer all of the (i) documents, each of which shall have been
duly executed by Seller (as applicable) and acknowledged (if required), and (ii)
other items, set forth in this Section 7.4, as follows:
 

  (a)
A special warranty deed conveying the Real Property, the Appurtenances and
Improvements to Buyer, subject to the Permitted Exceptions;
 
  (b)
A Bill of Sale with limited warranties of title transferring the Personal
Property to Buyer;
 
  (c)
An Assignment and Assumption of Assigned Agreements and Leases with the
assumption by Buyer of the liabilities and obligations under such agreements
from and after the Closing Date;
 
  (d)
A General Assignment and Assumption assigning the Intangible Property, with the
assumption by Buyer of the liabilities and obligations thereunder from and after
the Closing Date;
 
  (e)
Such agreements, affidavits or other documents as may be reasonably required by
the title company from the Seller to issue the Title Policy;
 
  (f)
Any required real estate transfer tax declaration or similar documents required
in connection with any tax imposed by any governmental authority in connection
with the transaction contemplated hereunder;
 
  (g)
A FIRPTA affidavit in the form set forth in the regulations under Sections 897
and 1445 of the Code
 
  (h)
A Closing Statement;
 
  (i)
An assignment of (i) the rights of Seller as declarant under the Master
Declaration, and (ii) the POA Rights, in form reasonably acceptable to the
parties;
 
  (j)
The Development Agreement;
 

 
 
9

--------------------------------------------------------------------------------

 
 
 

  (k)
The resignation of all employees, agents or other appointees of Seller from all
boards, offices and committees of the Association and of the Architectural
Review Board created pursuant to the Master Declaration;
 
  (l)
Certified resolutions and/or consents of Seller approving, authorizing and
directing the transaction contemplated in this Contract;
 
  (m)
All keys used in connection with the Property and in Seller’s or Seller’s
agent’s possession;
 
  (n)
Evidence of termination of all agreements, if any, between Seller and all
builders included on the Featured Builder List (as described in Article VII,
Section 3 of the Master Declaration) provided, the “Featured Builder Program”
shall not be terminated; and
 
  (o)
A quitclaim deed for all common areas identified on recorded plats of the Real
Property as “dedicated to the Association”; provided Buyer, prior to Closing,
shall identify for Seller all such common areas by plat reference.
 
  (p)
Any and all other documents and instruments necessary to effect the terms of
this Agreement
 

 
7.5 Buyer’s Deliveries.  At the Closing, Buyer shall deliver or cause to be
delivered to Seller or deposited with the title agent in the Closing Escrow for
the benefit of Seller all of the (i) documents, each of which shall have been
duly executed by Buyer and acknowledged (if required), and (ii) other items, set
forth in this Section 7.5, as follows:
 
 

  (a)
The Security;
 
  (b)
All funds required from Buyer to close the transaction contemplated by this
Contract;
 
  (c)
A counterpart of each of the documents and instruments to be delivered by Seller
under Section 7.4 which require execution by Buyer;
 
  (d)
Evidence of termination of all agreements, if any, between Seller and all
builders included on the Featured Builder List (as described in Article VII,
Section 3 of the Master Declaration) provided, the “Featured Builder Program”
shall not be terminated; and
 
  (e)
Certified corporate resolution(s), affidavit(s) and/or incumbency certificate(s)
of Buyer approving, authorizing and directing the transaction contemplated in
this Contract; and
 
  (f)
All such additional documents as may be reasonably requested by Seller and/or
the closing agent in order to consummate the transaction contemplated in this
Contract.
 

 
7.6 Delivery of Books and Records.  To the extent not previously delivered to
Buyer, Seller and Buyer shall make arrangements for the delivery to Buyer of all
originals (or copies if originals are not available) of the Intangible Property,
Assigned Agreements and Builder’s Program Documents in Seller’s possession
within a reasonable period after the Closing; provided, however, that Seller
shall have the right to (i) retain copies of such matters, and (ii) redact and
reformat any books and records which include data or other information
pertaining to any other property or assets owned or operated by Seller or any of
its affiliates.
 
 
10

--------------------------------------------------------------------------------

 
 
7.7 Possession.  Seller shall deliver possession of the Property to Buyer upon
the Closing, subject to the Permitted Exceptions.  Seller shall deliver the
Property to Buyer at Closing in its present condition, ordinary wear and tear,
casually and condemnation, excepted.
 
8. Expenses.
 
  At Closing, Seller and Buyer shall each pay one-half of the following closing
expenses (a) the costs of Buyer’s lender’s title insurance commitment and
policy, (b) the costs of recording the deed from Seller, (c) the costs
associated with Buyer’s title insurance commitment, including without
limitation, search, document examination and document fees, and (d) documentary
stamps on the deed.  Each party shall pay their respective attorneys.  Except as
provided in this Section 8, Seller shall have no obligation to pay any other
cost or expense relating to the Closing of the transaction.
 
9. Prorations, Credits and Adjustments.  The following items relating to the
Property shall be adjusted as of the day of Closing, with the day of Closing
belonging to Buyer:
 
9.1 Real Estate Taxes.
 
(a) Real estate and personal property taxes with respect to the Property shall
be prorated at Closing based on the 2009 tax bill, with due allowance made for
the maximum allowable discount and any exemptions allowed for said year.
 
(b) After the Closing, Seller and Buyer shall reprorate the taxes based on the
actual bill(s) for the relevant tax period(s) when issued. Upon receipt of the
actual bill(s) for the relevant taxable period(s), Buyer shall prepare a
reproration statement showing the proration amount paid at Closing for the tax
period(s) in question and the revised amount payable for such tax period(s)
based on the actual bill(s) therefor (a “Reproration Statement”). Buyer shall
cause the Reproration Statement for the tax period(s) in question to be prepared
and delivered to Seller not later than thirty (30) days after receipt by Buyer
of the actual tax bill(s) for the relevant tax period(s) in question, and if
such Reproration Statement shows a balance due to Seller, Buyer shall pay such
amount to Seller within such period.  If the Reproration Statement shows a
balance due to Buyer, Seller shall pay such amount to Buyer no later than thirty
(30) days after receipt of the Reproration Statement.  The provisions of this
Section 9.1(b) shall survive Closing.
 
9.2 Other Fees, Utility Deposits.  All licenses and permit fees, costs and
revenues and other proratable items shall be prorated as of Closing.  Seller
shall be entitled to the return of all utility deposits and other deposits with
respect to the Property.  Telephone, electric, gas, water and sewer charges
shall not be adjusted; Seller shall make arrangements for final bills to be
obtained from the applicable utility companies as of Closing, and Seller shall
be responsible for all such bills, and Seller agrees to indemnify and hold Buyer
harmless from and against any claim, suit or action,
 
 
11

--------------------------------------------------------------------------------

 

and for all costs, expenses, judgments, and liabilities, including without
limitation, attorneys’ and paralegal fees, at all trial and appellate levels,
for such utility bills relating to the time prior to Closing.  Buyer shall be
responsible for making arrangements with all applicable utilities in connection
with providing telephone, electric, gas, water and sewer services from and after
Closing, including without limitation, paying all required deposits.  Seller and
Buyer shall coordinate their actions under this paragraph so that such services
provided are not interrupted.  Notwithstanding the foregoing, if transferable,
licenses, permits, utility and other deposits shall be transferred to Buyer at
Closing, at Buyer’s request, and the cost of said licenses and permits shall be
prorated against, and the amount of said transferable utility deposits shall be
added to, the Buyer’s cash to close.  The provisions of this Section 9.2 shall
survive Closing.
 
9.3 Leases.  Any rents and other amounts prepaid, accrued or due and payable
under the Leases shall be prorated as of the Closing Date between Buyer and
Seller. Buyer shall receive a credit for all assignable security deposits held
by Seller under the Leases, and Buyer thereafter shall be obligated to refund or
apply such deposits in accordance with the terms of such Leases.
 
9.4 Assignable Agreements.  Any amounts prepaid, accrued or due and payable
under the Assignable Agreements (other than for utilities which proration is
addressed separately in Section 9.2 shall be prorated as of the Closing Date
between Seller and Buyer. Buyer shall receive a credit for all deposits held by
Seller under the Assignable Agreements which are transferred to Buyer, and Buyer
thereafter shall be obligated to refund or apply such deposits in accordance
with the terms of such Assignable Agreements. Seller shall receive a credit for
all deposits made by Seller under the Assignable Agreements which are
transferred to Buyer or remain on deposit for the benefit of Buyer.
 
9.5 Assessments.  All assessments and other charges assessed to Seller with
respect to the Property pursuant to the Master Declaration shall be prorated as
of the Closing Date between Buyer and Seller.
 
9.6 Other Adjustments and Prorations.  All other items of income and expense as
are customarily adjusted or prorated upon the sale and purchase of a property
similar to the Property shall be adjusted and prorated between Seller and Buyer
accordingly.
 
10. Seller’s General Representations and Warranties.
 
10.1 Representations and Warranties.  Seller, to the best of Seller’s Knowledge,
hereby makes the following representations and warranties to Buyer as of the
Effective Date, with the understanding that each of said representations and
warranties is material and has been relied upon by Buyer.
 
(a) Organization & Authority.  Seller is a limited liability limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Georgia, and it has full power and authority to enter into this
Contract and to consummate the transaction contemplated hereunder.  The
execution and delivery of this Contract and the consummation of the transaction
contemplated hereunder will not result in any violation or default under any
agreement to which Seller is a party or any obligation or duty by which Seller
is bound.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Compliance With Laws.  Except for the Wetlands Work, the Property and all
operations and improvements thereon are in compliance with any restrictive
covenants encumbering the Property and all applicable laws, ordinances, codes,
orders and regulations, including without limitation, federal, state, county and
local building, zoning, land use, fire and health laws, ordinances, codes,
orders and regulations.  Seller has received no written notice of any violations
of any restrictive covenant or violations of any law, ordinance, code, order or
regulation affecting the Property.
 
(c) Litigation
 
.  Except as set forth on Schedule 10(c), there are no legal actions, suits,
investigations, administrative proceedings or other legal proceedings pending
against the Property or against Seller that would in any way, directly or
indirectly, affect the Property or title to the Property.
 
(d) Bankruptcy.  Neither Seller nor the Property is in the hands of a receiver
and no application for the appointment of a receiver is pending.  Seller has not
made an assignment for the benefit of creditors and Seller has not filed, or had
filed against it, any petition in bankruptcy.
 
(e) Licenses and Permits.  Schedule 10(e) sets forth an accurate and complete
list of all material licenses and permits relating to the Real Property, copies
of which shall be provided to Buyer.  Except as set forth in Schedule 10(e),
Seller has not received any written notice from any governmental authority or
other person of (i) any violation, non-renewal, suspension or revocation of any
such licenses and permits that has not been dismissed or cured, except to the
extent such violation, non-renewal, suspension or revocation would not have a
material adverse effect on the ownership or operation of the Property, or (ii)
any failure by Seller to obtain any licenses and permits required for the use or
operation of the Property that has not been dismissed or cured, except to the
extent such failure would not have a material adverse effect on the ownership or
operation of the Property.
 
(f) Title to Personal Property.  Except as set forth in Schedule 10(f), Seller
has good and valid title to all Personal Property, which in each case shall be
free and clear of all liens and encumbrances as of the Closing.
 
(g) Hazardous or Toxic Waste or Materials.  Seller has not, and, to the best of
Seller’s Knowledge, no one else has used the Property for the temporary or
permanent storage, placement or dumping of any toxic or hazardous waste
material, and the Property and all parts thereof are in compliance with all
applicable federal, state, county, local and other laws, statutes and ordinances
regarding same.
 
(h) Employees.  There are no written employment agreements with any employees
for the Property.
 
(i) Eminent Domain, Special Assessments..  Seller has received no written notice
of, and has no knowledge of any action or proceeding instituted, pending or
contemplated in eminent domain or for condemnation of any part of the Real
Property, or for special assessments by a governmental authority, change in
grade of any public street, or pending improvement liens affecting the Property,
or any similar proceedings.
 
 
13

--------------------------------------------------------------------------------

 
 
(j) FIRPTA.  Seller is not a “foreign person” or “foreign corporation” requiring
the withholding of tax pursuant to Section 1445 of the Internal Revenue Code, as
amended, and/or the regulations promulgated thereunder.
 
10.2 Survival.  All of Seller’s representations and warranties contained in
Section 10.1 are true and correct as of the date hereof, shall be true and
correct at Closing as though such representations and warranties were made at
such time and shall be so certified by Seller in writing at Closing.  The
representations and warranties of Seller set forth in Section 10.1 shall survive
the Closing for a period of one hundred eighty (180) days subsequent to Closing.
 
10.3 Limitation on Seller’s Representations and Warranties.
 
BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS CONTRACT OR ANY CLOSING DOCUMENT, (I) THE PURCHASE OF THE PROPERTY SHALL BE
ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS BASIS”, SUBJECT TO REASONABLE WEAR
AND TEAR FROM THE DATE OF THIS CONTRACT UNTIL CLOSING, AND (II) NEITHER SELLER
NOR ANY OF ITS AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS,
PARTNERS, TRUSTEES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON PURPORTING
TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION, WARRANTY,
GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO THE
PROPERTY OR ANY PORTION OR ASPECT THEREOF, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
REPRESENTATION OR WARRANTY AS TO (A) THE CONDITION, QUANTITY, QUALITY, USE,
OCCUPANCY OR OPERATION OF THE PROPERTY OR ANY PORTION OR ASPECT THEREOF, (B) THE
PAST, PRESENT OR FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR ANY
PORTION OR ASPECT THEREOF, (C) THE COMPLIANCE OF THE PROPERTY OR ANY PORTION OR
ASPECT THEREOF, OR THE OPERATION THEREOF, WITH ANY ZONING REQUIREMENTS, BUILDING
CODES OR OTHER APPLICABLE LAW, OR (D) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS
OR OTHER INFORMATION SET FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO
BUYER WHICH WERE PREPARED FOR OR ON BEHALF OF SELLER.


BUYER ACKNOWLEDGES AND AGREES THAT BUYER (I) IS RELYING ONLY ON ITS DUE
DILIGENCE INSPECTIONS OF THE PROPERTY AND ON THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY SELLER IN THIS CONTRACT AND THE CLOSING DOCUMENTS IN
PURCHASING THE PROPERTY; AND (II) IS NOT RELYING ON ANY STATEMENT MADE OR
INFORMATION PROVIDED TO BUYER BY SELLER NOR ANY OF ITS AFFILIATES, NOR ANY OF
THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONSULTANTS, AGENTS OR
REPRESENTATIVES, NOR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.
 
 
14

--------------------------------------------------------------------------------

 


10.4 Amendment to Schedules.
 
(a) Notwithstanding anything to the contrary in this Contract, Seller shall have
the right to amend and supplement the schedules to this Contract from time to
time to the extent that (i) any schedules need to be amended or supplemented to
maintain the truth and accuracy of the applicable representation or warranty or
the information disclosed therein, and (ii) Seller did not have knowledge as of
the date of this Contract of the matter being disclosed in such amendment or
supplement, by providing a written copy of such amendment or supplement to
Buyer.
 
(b) If Buyer in its sole and absolute discretion shall determine that the
information disclosed in any amendment or supplement to the Schedules shall
adversely impact the Property, Buyer’s financial projections relating to the
Property or any other matter which Buyer determines impacts it’s underwriting of
the Property, then Buyer, by written notice to Seller, may cancel this
Contract.  Upon such cancellation, neither Buyer nor Seller shall have any
further rights or obligations under this Contract except those which expressly
survive cancellation of this Contract.
 
10.5 Effect of Buyer’s Knowledge.  If Buyer has knowledge prior to Closing of a
breach of any representation or warranty made by Seller in this Contract and
Buyer nevertheless elects to close this transaction, such representation or
warranty by Seller with respect to such matter shall be deemed to be modified to
reflect such Buyer’s knowledge, and Buyer shall have no indemnification claims
or other rights or remedies against Seller with respect thereto.
 
11. Buyer’s Representations and Warranties.
 
11.1 Buyer hereby makes the following representations and warranties to Seller
as of the Effective Date and as of the date of Closing, with the understanding
that each of said representations and warranties is material and has been relied
upon by Seller:
 
(a) Full Power & Authority.  Buyer has full power and authority to enter into
this Contract and to consummate the transaction contemplated hereunder.  The
execution and delivery of this Contract and the consummation of the transaction
contemplated hereunder will not result in any violation or default under any
agreement to which Buyer is a party or any obligation or duty by which Buyer is
bound.
 
(b) Assignee.  If Buyer assigns its rights under this Contract in accordance
with Section 17(i), then, at Closing, any such corporate or other entity(s)
shall be duly organized, validly existing and in good standing under the laws of
the State of Florida, and it shall have full power and authority to accept an
assignment of this Contract and to consummate the transaction contemplated
hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) Litigation.  There are no legal actions, suits, investigations,
administrative proceedings, or other legal proceedings pending or threatened
against Buyer that would in any way, directly or indirectly, affect its ability
to consummate the transaction contemplated hereunder.
 
(d) Bankruptcy.  Buyer is not in the hands of a receiver, and no application for
the appointment of a receiver in pending.  Buyer has not made an assignment for
the benefit of creditors, and Buyer has not filed, or had filed against Buyer,
any petition in bankruptcy.
 
(e) Notice of Changes.  In the event any changes occur as to any information,
documents or exhibits referred to in this Section, Buyer will immediately
disclose the same to Seller.
 
11.2 Full Disclosure; Survival.  None of the representations and warranties made
by Buyer, or made in any written certificate or written memorandum furnished or
to be furnished by Buyer, or on its behalf, contains or will contain any untrue
statement of material fact, or omit any material fact, the omission of which
would be misleading.  All of Buyer’s representations and warranties contained in
this Contract are true and correct as of the date hereof, shall be true and
correct at Closing as though such representations and warranties were made at
such time, shall be so certified by Buyer in writing at Closing, and shall
survive Closing.
 
12. Operation of Property During Contract Period.
 
12.1 Operation of Property.  From the Effective Date until Closing, Seller shall
continue to operate the Property and any business conducted on the Property in
the manner operated prior to the Effective Date, shall make all ordinary repairs
and maintain the Property, and shall not take any action that would adversely
impact the Property.  Prior to Closing, Seller shall maintain the landscaping in
materially the same condition as exists on the Effective Date, casualty and acts
of God excluded.
 
12.2 Existing Agreements.  During the term of this Contract, Seller shall not
terminate, modify, amend or waive a provision of any contract or agreement
affecting the Property without the prior written consent of Buyer, which consent
shall not be unreasonably withheld.
 
12.3 New Agreements.  During the term of this Contract, Seller shall not,
without first obtaining Buyer’s written consent, which Buyer may give or deny in
its reasonable discretion, consent to or permit to the extent within Seller’s
control:  (i) any modification to any existing easement, covenant, condition,
restriction, or right of way affecting the Property, (ii) any new easement,
covenant, condition, restriction or right of way affecting the Property, or
(iii) any zoning change or other change of governmental approval.
 
13. Risk of Loss.  The risk of loss shall be that of Seller from the Effective
Date until the Closing and conveyance of title from Seller to Buyer.  Seller
shall immediately give Buyer written notice of any damage, destruction or other
casualty to the Property prior to Closing.
 
13.1 Material Damage.  In the event that damage, destruction or other casualty
to the Property prior to Closing (from whatever cause and regardless of whether
the loss is covered by insurance) is equal to or in excess of One Hundred
Thousand and No/100 ($100,000.00) Dollars, Buyer shall, at its option, elect to
proceed under one of the following, by sending written notice to Seller within
Fifteen (15) days after receiving written notice of such matter from Seller
(failure of Buyer to timely send such written notice shall be deemed Buyer’s
election of i) below):
 
 
16

--------------------------------------------------------------------------------

 
 
(a) Cancel this Contract, in which event neither Buyer nor Seller shall have any
further rights, duties or obligations hereunder except those which expressly
survive the cancellation of this Contract and the Deposit shall be delivered to
Seller; or
 
(b) Accept an assignment of all insurance proceeds relating to such damage,
destruction, or other casualty and accept the Property in its then existing
condition.
 
13.2 Non-Material Damage.  In the event the damage, destruction, or other
casualty to the Property does not exceed One Hundred Thousand and No/100
($100,000.00), then Buyer shall not have the right to cancel this Contract, but
shall proceed to Closing, in which case Seller shall transfer and assign to
Buyer all of Seller’s right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller with respect
to the Property, except those proceeds allocable to costs incurred by, and lost
profits of, Seller for the period prior to the Closing.
 
14. Eminent Domain.  Seller shall immediately give Buyer written notice in the
event of the filing or the threat of filing eminent domain proceedings, or the
taking of any action by any governmental authority seeking to condemn any part
of the Real Property, or which would have the effect of taking any part of the
Real Property, or of any threatened or planned modification or termination of
the current access to or from the Property, or of utility service to the
Property, and Buyer shall have the option of either:  (a)  proceeding to close
and assuming the effects of the condemnation, taking, modification and/or
termination, including without limitation, the right to all proceeds thereof, or
(b) canceling this Contract, in which event neither Seller nor Buyer shall have
any further rights, duties or obligations hereunder except those which expressly
survive cancellation of this Contract and the Deposit shall be delivered to
Seller.  Buyer shall, at its option, elect to proceed under one of the
foregoing, by sending written notice to Seller within Fifteen (15) days after
receiving written notice of such matter from Seller (failure of Buyer to timely
send such written notice shall be deemed Buyer’s election to cancel this
Contract).
 
15. Default.
 
15.1 Buyer’s Default.  In the event that Buyer defaults under this Contract
and/or fails to close the sale contemplated hereby on or before the Closing,
Seller shall have all rights and remedies set forth in this Contract or allow at
law or in equity.
 
15.2 Seller’s Default.  In the event of a default by Seller hereunder, Buyer
shall be entitled to:  (a) cancel this Contract, or (b) bring an action for
specific performance against Seller.  Upon the cancellation of this Contract
neither Seller nor Buyer shall have any further rights, duties or obligations
hereunder, except those which expressly survive cancellation of this Contract
and the Deposit shall be delivered to Buyer.
 
 
17

--------------------------------------------------------------------------------

 
 
16. Brokerage Commissions.  Buyer hereby represents and warrants to Seller that
Buyer has not consulted, dealt with or negotiated with any real estate broker,
salesperson or agent in connection with this transaction.  Seller hereby
represents and warrants to Buyer that Seller has not consulted, dealt with,
negotiated with or listed the Property with any real estate broker, salesperson
or agent in connection with this transaction. Each party hereby indemnifies and
holds the other free and harmless of and from and against any and all claims,
demands, actions and causes of action by any party whatsoever (whether or not
meritorious), and all costs and expenses (including without limitation,
reasonable attorneys’ and paralegal fees whether suit is instituted or not, and
at all trial and appellate levels), and all losses, damages and liabilities that
may be incurred or suffered or are incurred or suffered by the other party
arising from, or in connection with, any claim that the indemnifying party has
consulted, dealt with, negotiated with or listed the Property with a real estate
broker, salesperson or agent in connection with this transaction.  The
indemnities in this Section 16 shall survive the cancellation of this Contract
or Closing.
 
17. Miscellaneous Provisions.
 
(a) Effective Date.  The “Effective Date” of this Contract shall be the last
date signed by all parties as indicated on the signature page to this Contract.
 
(b) Notices.  Any notice or other communication under this Contract shall be in
writing and shall be sent by: (i) personal delivery, (ii) mailing by deposit
with the United States Postal Service, postage prepaid, by certified or
registered mail, return receipt requested, (iii) Federal Express or other
nationally recognized overnight delivery service, or (iv) facsimile
transmission, to the following addresses/fax numbers (or to such other
address/fax number as a party may designate by notice given in like fashion):
 
 
If to Seller:
 
 
Ginn-LA Wilderness, Ltd., LLLP
1 Hammock Beach Parkway
Palm Coast, FL 32137
Attn:  Edward R. Ginn, III
Fax:  386-246-5770


With copies to:
Morris, Manning & Martin, LLP
3343 Peachtree Road, Suite 1600
Atlanta, Georgia 30326
Attn: Jeanna Brannon, Esq.
Fax:  404-365-9532
 
 
18

--------------------------------------------------------------------------------

 


Lubert-Adler Partners, L.P.
171 17th Street
Suite 1575
Atlanta, GA 30363
Attn:  Neill Faucett
Fax:  770-612-7960


Lubert-Adler Partners, LP
The Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2868
Attn: Stuart A. Margulies
Fax: 215-609-3457


 
If to Buyer:
 
Seaboard Home Building, Corp.
__________________________
__________________________
__________________________
Attn: Rick Arrighi
Fax: ______________________


With a copy to:
Curtis Shenkman, Esq.
DeSantis, Gaskill, Smith & Shenkman, P.A.
11891 US Highway One, Suite 100
North Palm Beach, FL 33408
Fax:  561-622-2841

 
The attorneys for Seller and Buyer are authorized to give any notice pursuant to
this Contract on behalf of their respective clients.
 
(c) Faxed or Electronic Copies.  Faxed or electronic copies of this Contract
shall be deemed originals for all purposes hereunder.
 
(d) Entire Understanding; Modification and Waiver. This Contract contains the
entire understanding between the parties concerning the purchase and sale of the
Property, and it may only be amended or modified by a writing signed by both
Seller and Buyer.  Failure of any party to insist upon compliance with any
provision hereof shall not constitute a waiver thereof, and no waiver of any
provision of this Contract shall be effective unless it is in writing and signed
by the party against whom it is asserted.  Any waiver of any provision of this
Contract shall only be applicable to the specific provision and instance to
which it is related, and shall not be deemed to be a continuing or future waiver
as to such provision or as to any other provision.
 
 
19

--------------------------------------------------------------------------------

 
 
(e) Partial Invalidity.  Any determination by a court of competent jurisdiction
that any provision of this Contract is not valid or enforceable as specifically
set forth shall not result in such provision being declared invalid, but the
same shall be deemed modified, if possible, in such a manner so as to result in
the same being valid and enforceable to the maximum extent permitted by law; if
such modification is not possible, then such provision shall be deemed stricken
and severed from this Contract, but such action shall not affect the remaining
provisions of this Contract, all of which shall remain in full force and effect.
 
(f) Interpretation.  All parties hereto have been represented by legal counsel
of their choice in connection with this Contract, and if any provision of this
Contract shall be subject to judicial interpretation, it is agreed that the
court interpreting or construing such provision shall not apply any presumption
that the provision should be more strictly construed against the party who
itself or through its agents prepared same, it being acknowledged and agreed
that legal counsel of all parties have participated in the preparation of this
Contract and all terms and provisions have been negotiated.
 
(g) Conflict; Letter of Intent.  In the event of conflict, handwritten
provisions that are initialed by the parties shall control over typewritten
provisions in this Contract.  Any Letter of Intent previously executed by Seller
and Buyer regarding the sale and purchase of the Property is hereby canceled,
and superseded by this Contract.
 
(h) Number, Gender & Headings.  Whenever the context of any provision hereof
shall require or permit it, words in the singular shall include the plural,
words in the plural shall include the singular, and pronouns of any gender shall
include the other genders.  The headings, captions, sections and subsections in
this Contract are for convenience only, and shall have no effect upon the
meaning of any of the terms, provisions or conditions herein.
 
(i) Assignment.  At or before Closing, Buyer intends to assign this Contract and
the rights of Buyer hereunder to one or more corporations, limited liability
companies, or other entities in which Buyer shall be involved in the management,
operation and ownership.  Buyer agrees to provide written notice of such
assignments to Seller no later than January 10, 2010, but such assignment shall
not relieve Buyer of its obligations under this Contract.  Except for the
assignment allowed in the preceding sentence, this Contract is not assignable by
Buyer without the prior written consent of Seller, which shall not be
unreasonably withheld.
 
(j) Governing Law and Venue.  This Contract shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of
Florida.  Venue for any action hereunder shall be in the county in which the
Real Property is located.
 
(k) Time Periods.  Any time period provided for herein which shall end on a
Saturday, Sunday or legal holiday, shall be extended until 5:00 p.m., Eastern
Standard Time, on the next business day. Time is of the essence.
 
(l) Exhibits.  When the term “Contract” is used herein, said term shall include
this Contract and all exhibits hereto, and all amendments and modifications
hereto, if any.
 
 
20

--------------------------------------------------------------------------------

 
 
(m) Further Cooperation.  Seller and Buyer agree to execute any and all further
instruments and documents and take all such further action as may be reasonably
required by either party or the closing agent to effectuate the terms and
provisions of this Contract and the transaction contemplated herein.  The
provisions of this Section 17(m) shall survive Closing.
 
(n) Radon.  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.
 
(o) Confidentiality.  Seller and Buyer agree that they shall treat this
transaction as confidential prior to Closing (except that Buyer may make
required disclosures in connection with its application for financing and in
connection with its investigation of the Property), and no press or other
release or communication to the general public in connection with the sale and
purchase of the Property shall be issued without the other party’s prior
approval.  Seller and Buyer shall advise their consultants, respectively, of
this confidentiality provision, and request their compliance.
 
18. Seller’s Indemnification Regarding Pending Litigation. Seller hereby agrees
to indemnify, hold harmless and defend Buyer from and against any and all
claims, causes of action, expenses, costs and other liabilities relating to or
arising in connection with the pending litigation described in Schedule
10(c).  Buyer agrees that any required defense may be provided by the same
attorneys representing Seller with respect to the pending litigation from which
Buyer’s claim relates.  The provisions of this Section 18 shall survive the
Closing.
 
19. Time For Acceptance.  Seller’s offer contained herein shall be deemed null
and void unless this Contract is signed by Buyer and a fully executed original
delivered to Seller on or before 5:00 p.m. on December 31, 2009; failing which,
Seller’s offer contained herein shall be deemed null and void.
 
 
21

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Contract as of the dates set
forth below.
 
SELLER:
GINN-LA WILDERNESS LTD., LLLP, a Georgia limited liability limited partnership
By:          Ginn-LA Wilderness GP, LLC, a
Georgia limited liability company,
general partner
 
BUYER:
SEABOARD HOME BUILDING, CORP.
By:           /s/                                                      
                 Edward R. Ginn III, Manager
By: _____________________________
Name: ___________________________
Title: ____________________________
 Date: December 31, 2009
 
Date: December 31, 2009

 


 
22

--------------------------------------------------------------------------------

 
 
 
 
EXHIBITS AND SCHEDULES
 
 
EXHIBITS
 
 

Exhibit A
Legal Description of Real Property
 
Exhibit B
 Location of Entry Work
 

 
SCHEDULES
 
 

Schedule 4.4
Due Diligence Materials List
 
Schedule 10(c)
Litigation
 
Schedule 10(e)
Material Licenses and Permits
 
Schedule 10(f)
Personal Property Encumbrances
 

 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
ALL OF THOSE certain tracts or parcels of land of the FIRST REPLAT OF RIVER
POINT P.U.D., according to the plat thereof recorded in Plat Book 41, Page 21,
21A through 21O, Public Records of St. Lucie County, Florida, and described
thereon as Tract E; Tract H; Tract I; Lots 1 through 19 of Block 1; Lots 1
through 22 of Block 2; Lots 1 through 8 of Block 3; Lots 1 through 30 of Block
4; Lots 1 through 24 of Block 5; Lots 1 through 2 of Block 6; Lots 1 through 50
of Block 7; Lots 1 through 19 of Block 8; Lots 1 through 10 of Block 9, Lots 1
through 7 of Block 10; Lots 29 and 34 of Block 11; Lots 12 and 25 of Block 12;
Lots 1 through 13 of Block 13; Lots 1 through 30 of Block 14; Lots 1 through 19
of Block 15 and the following water management easements: WME-1, WME-2, WME-2A,
WME-2B, WME-2C, WME-3, WME-4, WME-6 and WME-23.


LESS AND EXCEPT:


ALL OF THOSE certain lots described below being more particularly shown on
Tesoro Preserve Plat No. 4, Being A RePlat of a Portion of Tesoro preserve Plat
No. 2 as Recorded in Plat Book 44, Page 15, Lying in Sections 14 and 15,
Township 37 South, Range 40 East, City of Port S. Lucie, St. Lucie County,
Florida, prepared by Culpepper & Terpening, Inc., Michael T. Owen, Professional
Surveyor and Mapper Florida Certificate No. 5556, dated November 10, 2005,
recorded in Plat Book 51, Pages 5-14, Official Records of St. Lucie County,
Florida:


Lots # 76-77
Lots # 169-177
Lots # 253-254
Lots # 79-91
Lots # 178-192
Lot # 256
Lots # 92-102
Lots # 193-212
Lots # 258-260
Lots # 103-112
Lots # 214-219
Lots # 262-273
Lots # 114-135
Lots # 220-222
Lots # 275-276
Lots # 136-156
Lots # 224-235
Lots # 278-284
Lot # 158
Lots # 237-249
Lots # 286-292
Lots 160-168
Lot # 251
Lots # 295-296

 
LESS AND EXCEPT:
 
ALL OF THOSE certain lots described below being more particularly shown on
Tesoro Preserve Plat No. 5, Being A RePlat of Tract H According to the First
RePlat of River Point P.U.D. as Recorded in Plat Book 41, Page 21, Lying in
Sections 11 and 14, Township 37 South, Range 40 East, City of Port S. Lucie, St.
Lucie County, Florida, prepared by Culpepper & Terpening, Inc., Michael T. Owen,
Professional Surveyor and Mapper Florida Certificate No. 5556, dated May 3,
2006, recorded in Plat Book 54, Pages 38-39, Official Records of St. Lucie
County, Florida:


Lots # 3-12
Lot # 21
Lots # 46-75
Lots # 14-17
Lots # 24-43
 

 


 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
 
Due Diligence Materials
 
 

1.   Subdivision plats. 2.   Existing surveys. 3.   Zoning documentation. 4.  
Land use plan. 5.  
Declaration of Covenants, Conditions and Restrictions for the Project and any
amendments thereto.
6.  
Property tax information.
7.  
Title policies or commitments.
8.  
HUD property reports and documentation related thereto.
9.   Bonds. 10.  
Contracts and agreements to which Seller or the Property Owners Association are
a party.
11.  
Intellectual property information.
12.  
FF&E information.
13.   Litigation information. 14.   Leases relating to the Project. 15.  
Permits, permit applications and license relating to the Project. 16.   Master
site plan. 17.  
Featured builder contracts.
18.  
Marketing material used for Project.
19.  
Budgets relating to the Association or club member matters.
20.   Design guidelines and rules and regulations. 21.  
List of officers/directors/members of the Association and architectural review
board.
22.  
Documents relating to special districts.
23.  
Environmental assessments and engineering studies.
24.  
Architectural and engineering designs and specifications.

 
 
 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE 10(c)
 
TESORO PRESERVE LITIGATION



 
Name of Case
Court and Case Number
1.
Awdish vs. The Ginn Co, Ginn Real Estate Co, LLC, Cameron Davis & Gonzalez,
Suntrust Bank, Ginn-LA Wilderness Ltd., LLLP, Ginn-LA Hammock Beach Ltd., LLLP,
Ginn-LA Orlando Ltd., LLLP, Ginn-LA Pine Island Ltd., LLLP, Tesoro Preserve POA,
Inc, Tesoro Club, LLC, The Conservatory POA, Inc. Ocean Hammock HOA, Inc, Harbor
Village Marina POA, Inc., Bella Collina Master Assoc, Inc, Bella Collina POA,
Inc, Reunion Resort & Club of Orlando Master Assoc., Inc., Ginn Property
Management, Inc., Ginn Tesoro Golf, LLC, Ginn Resort Management LLC, Reunion
Resort Management, LLC, The Reunion Club of Orlando, LLC, The Bella Collina
Club, LLC, Tesoro POA, Inc., Tesoro Golf Club Condominium, LLC, Tesoro Beach
Club Condominium, LLC, The Gardens at Hammock Beach POA, Inc., Hammock Beach
River Club, LLC, Hammock Beach Resort Management, LLC, Hammock Beach II, LLC,
Hammock Beach III, LLC, The Hammock Beach Estates HOA, Inc., Hammock Beach POA,
Inc., Hammock Beach Discovery Center, LLC, Hammock Beach Resort Co., LLC
United States District Court for the Middle District of Florida
Case No. 3:08-cv-211-J-25TEM
 
2.
Aurelio R. Feliciano and Maria L. Vieira; MASR Holdings, LLC; Kathleen Tesi;
Gordon Lawrie and Margaret Lawrie; C&G Properties II, LLC; C&G Properties IV,
LLC; C&G Properties VIII, LLC; Justin A. Williamson IV; Richard Jurkovac, Albert
Dabah; Vincent Preziosi; Michael B. Noel and Harriet V. Noel; Charles H. Kraft;
Dean Cosper; Reed Galin and Tomi Jo Galin; JHM Investments, LLC; James H.
Maynard; Jose O. Fernandez-Miralles8 and Clara Calbia Ortiz; John G. Palatine
and Elizabeth J. Palatine; Emanoil C. Rosca and Sofya Bort; Jordan Rupert and
Myra Rupert; Gary r. Scheer and Suswan W. Scheer; Franklin Weinstein and
Elizabeth Weinstein; Stephen P. Boger and Joan Boger; Robert Daniel Noey and
Kimberly Ann Noey; Joseph A. Mayercheck; Peter Moukios; George Kronheimer;
Hammock 328, LLC; Hammock 308, LLC; Keith Grubb; Carl F. Rabito; Rick T.
Fitzgerald and Miranda F. Fitzgerald; Richard Sloan and Jennifer S. Sloan;
Robert Stoltz; James Kanyuk; David Spera; Sean Couch; Roger A. Linville II;
Roger A. Linville III; Salt Lake Exchange Accommodations, 131, LLC; and
Albertino Jorge and Fabiana Jorge; vs. Ginn Real Estate Company, LLC; Ginn-LA
Pine Island Ltd., LLLP; Century 21 Professional Group, Inc.; Regions Bank;
SunTrust Mortgage, Inc.; Fifth Third Bank; Wachovia Bank, N.A.; and First
Federal Savings Bank of Lake County.
Circuit Court, 5th Judicial Circuit, Lake County, Florida
Case No. 2008-CA-001802
 





 
26

--------------------------------------------------------------------------------

 

 

 
Name of Case
Court and Case Number
3.
Ila Wiener; G. Mark & Susan D. Duncan, Trustees; Steve & Janet Lapa, Trustees;
Jacob & Rena Marvin; Sam & Patricia Pinson; Julio Sanguily, III; David S. Carol
L. Sarner; Alan  & Kimberly Siegel; Micheal M. & Carol Tuchman; Florida Midwest
Investments, LLC, Heritage Land Holdings, Inc., Patricia Pfeiffer, Joseph
Vargas, Wayne Zuskin, and March H. Balding Family LP vs. Ginn-LA Wilderness
Ltd., LLLP, Ginn Development Company, LLC, Ginn Real Estate Company, LLC, and
Richard T. Davis, Esq.
Circuit Court, 19th Judicial Circuit, St. Lucie County, Florida
 
Case No. 56200 8 CA 008099
 
4.
John Migyanka, Flora Migyanka and Christopher Delany vs. Ginn-LA Wilderness
Ltd., LLLP, Ginn Development Company, LLC, and Ginn Real Estate Company, LLC
 
Circuit Court, 19th Judicial Circuit, Osceola County, Florida
Case No. 562008-CA-009388
5.
Marc H. Baldinger Family LP; Julio Sanguily, III; Naomi Berger; Zeus, LLC;
Antonio Mendez; Mark Nelson and Catherine Nelson vs. Ginn-LA Wilderness Ltd.,
LLLP; Ginn Development Company, LLC; and Ginn Real Estate Company, LLC
 
Circuit Court, 19th Judicial Court, St. Lucie County, Florida
 
Case No. 56 2008 CA 010425
6.
Robert Eugene Pence, Jr. and Donna Lynn Pence vs. Ginn-LA Wilderness Ltd., LLLP;
Ginn Development Company, LLC; Ginn Real Estate Company, LLC; and Richard T.
Davis, Esq.
 
Circuit Court of the 19th Judicial Circuit, St. Lucie County, Florida
 
Case No. 6300.08.030
7.
Joseph Savino and Angela Savino vs. Ginn-LA Wilderness Ltd., LLLP, Edward Robert
Ginn, III, Fifth Third Bank, as successor in interest to Crown Bank and Richard
T. Davis, Esq.
 
Circuit Court for St. Lucie County, Florida
 
Case No. 56200 9CA 00/306
8.
D.H.G. Properties, LLC vs. The Ginn Companies, LLC, Ginn Development Company,
LLC, Ginn Real Estate Company, LLC, SunTrust Mortgage, Inc. and Cameron, Davis &
Gonzalez, Ginn-LA Wilderness, Ltd., LLLP, as successor by merger to Ginn-LA
Westmoreland Ltd., LLLP
United States District Court for the Middle District of Florida, Jacksonville
Division
Case No. 3:09-cv-735-J-34HTS

 
 
 
27

--------------------------------------------------------------------------------

 
 



 
Name of Case
Court and Case Number
9.
Donald George vs. The Ginn Companies, LLC, Ginn Development Company, LLC, Ginn
Real Estate Company, LLC, SunTrust Mortgage, Inc. and Cameron, Davis & Gonzalez,
Ginn-LA Wilderness, Ltd., LLLP, as successor by merger to Ginn-LA Westmoreland
Ltd., LLLP
United States District Court for the Middle District of Florida, Jacksonville
Division
Case No. 3:09-cv-729-J-34JRK

 
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE 10(e)


MATERIAL LICENSES AND PERMITS


SFWMD Permits:
Permit No
App No.
Location
Notes
56-01506-P
020726-8**
Mainland parcel A
Non-Compliant**
Modification to 040712-15 to reduce size of lots, realignment of Roads, and
reduction in the wetland impact within Pods A,B,D-F.
56-01506-P
040712-15**
Mainland
(A,B,D,E, & F)
Non-Compliant**
Modified by 020726-8; Engineer’s certification of completion accepted,
environmental non-compliance issues remain
56-02217-W
041028-2 WU
Water Use Island
In the name of Ginn-LA St. Lucie Ltd., LLLP (“St. Lucie”); Original Permit
56-02217-W
080211-14
 
In the name of St. Lucie; Modification regarding Collapsed Well
56-02217-W
080325-13
 
In the name of St. Lucie; Modification



*** These applications are currently “not in compliance” as more particularly
set forth in that certain Notice of Non-Compliance, Environmental, Tesoro
Preserve Parcels A, B, D, E and F, Permit No. 56-01506-P, Application No.
040712-15, St. Lucie County, S14,15/T37S/R40E, from the South Florida Water
Management District to Ginn-LA Wilderness LTD LLP, dated December 28, 2006


ACOE Permits:


Permit No
Location
Notes
199404754 (IP-SS)
Bridge& Causeway
Issued 1/14/1997
199404754 (IP-JBH)
Mainland
Issued 9/30/2005
199404754 (IP-TKW)
Island and mainland mitigation
Issued 12/4/2003Modifies 1994047548 (IP-TKW)
199404758 (IP-TKW)
Island and mainland mitigation
Modified by 199404754 (IP-TKW)



 

 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE 10(f)


PERSONAL PROPERTY ENCUMBRANCES


None
 
 
 
 
 
 
 
30 

--------------------------------------------------------------------------------

 